Name: Council Regulation (EEC) No 3197/84 of 12 November 1984 opening, allocating and providing for the administration of a Community tariff quota for 2' -tert-pentylanthraquinone, falling within subheading ex 29.13 F of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 17 . 11 . 84 Official Journal of the European Communities No L 299/ 17 COUNCIL REGULATION (EEC) No 3197/84 of 12 November 1984 opening, allocating and providing for the administration of a Community tariff quota for 2' -ferf-pentylanthraquinone, falling within subheading ex 29.13 F of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, HAS ADOPTED THIS REGULATION : Whereas production in the Community of 2 - tert ­ pentylanthraquinone falling within subheading ex 29.13 F of the Common Customs Tariff is currently insufficient to meet the requirements of the processing industries in the Community ; whereas, consequently, Community supplies of products of this type currently depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the product in question should be met immediately on the most favourable terms ; whereas a nil duty Community tariff quota should therefore be opened within the limits of an appro ­ priate amount and for a six-month period ; whereas, in order not to jeopardize the balance of the market for this product, the volume of the Community tariff quota should be fixed at 60 tonnes ; Article 1 1 . From the date on which this Regulation enters into force until 31 May 1985, the Common Customs Tariff duty for 2'- /er £-pentylanthraquinone falling within subheading ex 29.13 F shall be totally suspended within the limit of a Community tariff quota of 60 tonnes . Within the limit of this tariff quota, Greece shall apply customs duties calculated in accordance with the rele ­ vant provisions laid down by the 1979 Act of Acces ­ sion . 2 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve permits this . 3. The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the period of application of the quota is very short and is to cover requirements which cannot be determined with sufficient accuracy, it seems possible to avoid allocating it among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to the procedure specified in Article 1 (2) ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof : Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume allows this . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented No L 299/ 18 Official Journal of the European Communities 17. 11 . 84 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 The Member States and the Commission shall collabo ­ rate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1984. For the Council The President P. BARRY